
	
		II
		111th CONGRESS
		2d Session
		S. 16
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to remove
		  the temporary suspension of waiver authority for participation in the Visa
		  Waiver Program and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Visa Waiver Program Expansion Act
			 of 2010.
		2.Removal of
			 temporary suspension of waiver authority for participation in the Visa Waiver
			 ProgramSection 217(c)(8)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1187(c)(8)(A)) is
			 amended—
			(1)by striking
			 clause (iii); and
			(2)by redesignating
			 clause (iv) as clause (iii).
			
